833 F.2d 1006Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edward Lee SPRY, Defendant-Appellant.
No. 87-7534.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1987.Decided:  Nov. 12, 1987.

Edward Lee Spry, appellant pro se.
Raymond Alvin Jackson, Office of United States Attorney, for appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   United States v. Spry, Cr. No. 82-124-N;  C/A No. 85-755-N;  Cr. No. 82-157-N (E.D.Va., Feb. 2, 1987).


2
AFFIRMED.



*
 Spry should have been given notice and an opportunity to respond to his former counsel's sworn statement that Spry did not request that an appeal be filed.  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  Because, however, Spry's allegation, taken as true, that counsel failed to note an appeal from his guilty plea and sentence does not establish a sixth amendment violation, see Ferguson v. United States, 699 F.2d 1071 (11th Cir.1983), the failure to give notice was harmless error